Exhibit 10.29

 

LEASE MODIFICATION AGREEMENT

 

THIS AGREEMENT made this  26th  day of  February , 2005 between PEYTON BULDING,
LLC, a Washington limited liability Corporation as “Lessor” and DATAMARK, Inc.,
a Utah corporation, as “Lessee”.

 

WITNESSETH:

 

WHEREAS, by that certain lease dated the 30th day of February, 2002, hereinafter
referred to as the said Lease, between PACIFIC SECURITY FINANCIAL, INC., a
Washington Corporation as Lessor, such interest having subsequently been
assigned to PEYTON BUILDING, LLC, and DATAMARK, INC., a Utah corporation as
Lessee, Suite #400 containing approximately 4,865 usable square feet at the
address commonly known as 10 N. Post, Spokane Washington and is as described on
the original lease was leased by Lessor to Lessee.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto do hereby covenant and agree as follows:

 

FIRST:    Lessor and Lessee have agreed to expand the Lease to include the
adjacent Suite #425 containing approximately 2,246 useable square feet (as
marked in Exhibit B) and 2,583 rentable square feet. Suite #400 and #425
combined shall have 7,111 useable square feet and 8,178 rentable square feet.

 

SECOND:               Lessor and Lessee agree a new lease term for both Suites
#400 and #425 for FIVE (5) YEARS AND zero (0) months will commence no later than
May 9, 2005 and terminate May 8, 2010. This new term shall replace Paragraph the
#3Term termination date of November 30, 2007 from the original Lease dated
July 30, 2002. If earlier occupancy occurs for Suite #425, the commencement date
shall be modified to reflect earlier occupancy and the increased rental shall
start from that earlier date. The Tenant improvements requested by Lessee in
existing Suite #400 shall be completed no later than June 20, 2005.

 

THIRD:                  Lessor and Lessee agree that the rental rates specified
in Paragraph #4Rent of the Lease dated November 30, 2007 shall be modified to
reflect both suites #400 and #425 as follows:

 

•      Year 1             $8,792.62 per month

•      Year 2             $9,056.41 per month

•      Year 3             $9,328.10 per month

•      Year 4             $9,607.94 per month

•      Year 5             $9,896.18 per month

 

FOURTH:              Lessor agrees to complete and pay for the following tenant
improvements prior to occupancy:

 

•      $115,242.19 in total building and tenant improvement costs as broken down
and specified on the attached “Exhibit A” construction summary by Construction
Associates dated January 18, 2005.

 

•      Build as per attached Exhibit B Plan of approved tenant improvements.

 

--------------------------------------------------------------------------------


 

•      Lessee agrees to pay any tenant requested items above and beyond the
items specified above directly to Construction Associates and Lessor has no
further obligation on those items.

 

FIFTH:                   Paragraph #18 Notices shall be amended to reflect the
new Lessor notice address of

Peyton Building, LLC

c/o Kiemle & Hagood Company

601 W. Main

Spokane, WA 99201 or any such address that Lessor may in the future provide to

Lessee in writing

 

SIXTH:                   Lessor shall supply Lessee with one parking stall in
addition to the parking stall specified in Paragraph #41 Parking. This new stall
shall not be in the Davenport but in another acceptable garage within an
acceptable walking distance.

 

SEVENTH:             Paragraph #42 Early Termination shall become null and void.

 

EIGHTH:                The Option to Review noted in Paragraph #43 shall remain
but be applicable to both suites #400 and #425 together. If Lessor and Lessee
are unable to agree upon a mutually agreeable rental rate by sixty (60) days
prior to the expiration of the existing Lease Term, such Option to Renew shall
become null and void.

 

NINTH:                  That except as herein modified, all the terms and
conditions of said Lease dated July 30, 2002 shall be the same and remain in
full force and effect.

 

TENTH:                 Each and all of the covenants, terms, agreements and
obligations of this Lease Modification Agreement shall extend to and bind and
inure to the benefit of the heirs, personal representatives and successors
and/or assigns of Lessor and to the successors and/or assigns of the Lessee.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement the day and
year first above written.

 

LESSOR:

LESSEE:

Peyton Building LLC

Datamark, Inc.

A Washington limited liability corporation

a Utah corporation

 

 

BY:

/s/ David Johnston

 

BY:

/s/ Tom Dearden

 

 

David Johnston

Tom Dearden, COO

ITS:

Managing Member

 

 

--------------------------------------------------------------------------------


 

LESSOR’S ACKNOWLEDGEMENT

 

STATE OF WASHINGTON

)

 

) ss.

County of

)

 

I certify that I know or have satisfactory evidence that David Johnston known to
be an authorized Managing Partner of Peyton Building LLC, is the person who
appeared before me, and said person acknowledged that he signed this instrument,
on oath stated that he was authorized to execute the instrument and acknowledged
it, as the free and voluntary act of such entity for the uses and purposes
mentioned in the instrument.

 

DATED:                                  , 2005    . BY:

 

 

 

 

 

 

 

 NOTARY PUBLIC in and for the State

 

 of Washington residing at

 

My appointment expires:

 

LESSEE’S ACKNOWLEDGEMENT (CORPORATE)

 

STATE OF

)

 

) ss.

County of

)

 

I certify that I know or have satisfactory evidence that Tom Dearden signed this
instrument, on oath stated that he is authorized to execute the instrument and
acknowledged it as the Chief Operating Officer of Datamark, Inc., a Utah
Corporation, to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

 

 

DATED:

 

 

 

 

 

 

 

 

Notary Public in and for said

 

County and State,

 

Residing at

 

 

 

My Appointment Expires:

 

 

 

--------------------------------------------------------------------------------